Opinion by
Mr. Justice Gbeen,
As a matter of fact the property in question in this case was not “ unimproved real estate.” The master in his finding of fact thus describes it: “ The fifty-eight acres of the tract which was acquired by Mercer from Worrell, upon which is located the mansion house and other buildings and improvements referred to in the deed from Mercer to Charles Robb, and which with the remaining acres constituted the seventy-three acre tract conveyed by Worrell to Mercer, were the country seat of a French gentleman who early in the century, had improved it with a mansion house estimated to have cost $15,000, and built in the style of that period. There was a bam and outbuildings and two tenant houses, and appurtenant to the house was a garden and lawn of several acres laid out in the French style.” The master further finds, “After the purchase by Charles Robb, the property was placed in the care of a tenant farmer, who has *628occupied one of' the tenant houses and has farmed the place on shares. The nature of the crops is not clearly shown by the evidence. The other tenant house and the mansion house have been rented to tenants, the mansion house renting at from $15.00 to $20.00 a month. The result of the operation of the farm since 1876 is shown by a table as follows: ” Then follows a tabulated statement of the rentals for every year, 1876 to 1893, varying from $331.74 in 1884, to $2,605.90 in 1877. In the aggregate the rents received from the property by the landlord during the whole period amounted to $12,281.90, and the taxes and expenses incurred during the same period amounted to $7,921.28, showing a net profit to the owners of $4,310.62. In addition to this was the value of the share upon which the farm was let to the tenant, the amount of which is not stated in the report of the master, but which must have been a very considerable sum.
The master further reports that the tract is in the midst of a farming country. He says, “To the west and south of the tract the adjacent properties are all farms or country seats. To the east are open fields extending to the west wall of the insane asylum property which is about two miles to the eastward. In the intervening space a few scattering dwellings have been erected, but the district is almost entirely an open common.” The master reports his opinion on the facts thus, “ Having, considered these facts, the master is of the opinion that the interest of Samuel Robb in the premises in question must be regarded as an interest in improved property, and consequent^ the intervening petitioner is entitled to a one sixth interest therein.” He then proceeds to state the reasons for his opinion, and after a patient and attentive consideration of them, and after a careful reading and examination of the argument of the learned counsel for the appellant, we are constrained to say that in our judgment the opinion of the master is fully sustained by the facts in evidence and by the reasons given by him to its support. The appellant has no title to this land but what can be derived from a description of it in the following words, “ All my unimproved real estate in said city of Philadelphia.” If this property is not “unimproved real estate,” in Philadelphia it is not possible to sustain the appellant’s claim. Whether we regard the expression “ unimproved real estate,” in its strict legal sense, *629or in the ordinary and popular sense, it is quite impossible to apply it to the land in' question. In the open country mere fencing and cultivation- are sufficient to constitute improved lands, and when this is accompanied by the erection and occupancy of dwellings, barns and outhouses, there is nothing left for discussion, under a great array of the decisions of this court upon that subject. It is equally unnecessary to discuss the common understanding of men upon the same subject. With three dwelling houses upon the tract besides suitable farm buildings, with constant annual cultivation by a farmer for more than twenty years up to the time of the inception of this proceeding, with actual money rents received for its occupancy to the amount of more than $12,000 in eighteen years besides the share of the tenant in the growing crops, we cannot but feel that we would be doing violence to both the technical and ordinary meaning of the expression, if we should adjudge the title to this properly to pass under the description only of “ unimproved real estate.” The master reports in his opinion that, “ The property, as a whole, has been worked by the farmer who occupies one of the tenant houses. The master has found that while the farm does not appear to have been kept up to the standard winch characterizes most of the farms in Delaware and Chester counties it has in fact been maintained as a farm, and is not in the condition of the open commons and vacant lots which for two miles to the eastward fill up the space between this property and the built-up portion of West Philadelphia. So the table of receipts shows a revenue from the farm, which, as farms go when operated on shares may be regarded as a reasonable return from a sixty-seven acre farm.” These findings of the master have been approved by the learned court helow and are therefore entitled to all the force of a verdict upon the contested fact in question. Giving to the argument that the property was purchased for the purpose of being cut into city lots and sold as such, all the force to which it is entitled, we cannot hold that it is sufficient to change the whole actual character of the property into an antagonistic character. Country property near the built-up part of a city may well be held for a future rise in its value by dividing it into city lots and selling them as such, but while it remains country property cultivated, occupied and rented as farm land it remains as improved land and cannot be *630converted, into land, which is unimproved, merely because its owner contemplates selling it in lots whenever the proper time arrives. We are clearly of opinion that the conclusion reached by the master and confirmed by the learned court below was entirely correct.
Decree affirmed at the cost of the appellant.